DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendments to the claims, filed on 3/3/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 32 and 31 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of claim 31 can be made by another and materially different process, e.g., the thermoplastic polymer coating could .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the adherent polymer coating" in line 15.  There is literal insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 21-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiao et al (US 2005/0072110 A1).
Regarding claim 21, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a bituminous roofing product comprising a bituminous base sheet having an upper surface of a bituminous material; roofing granules partially embedded in the upper surface of the bituminous base sheet, the roofing granules extending a height above the upper surface of the base sheet, the base sheet having an exposed upper surface extending between the partially embedded roofing granules; and a continuous thermoplastic polymer coating disposed between the exterior surfaces of the partially embedded roofing granules on the exposed upper surface of the base sheet, the coating disposed on the exposed upper surface of the base sheet not extending to the height of the roofing granules above the base sheet, the continuous thermoplastic polymer coating securing the roofing granules to the base sheet while leaving the upper surfaces of the granules exposed, the continuous thermoplastic polymer not extending between the roofing granules and the bituminous material of the upper surface of the base sheet (para 71, 75; fig 2 – see figure 2 labeled below).

    PNG
    media_image1.png
    148
    534
    media_image1.png
    Greyscale

Regarding the limitation “the continuous thermoplastic polymer coating lacking a solar-reflective additive,” Shiao teaches the coating material should include an infrared-reflective material (i.e., a solar-reflective additive) (para 65). However, Shiao also teaches the coating material may include additives to provide other or additional functionality such as crack-healing, algae-resistance, impact resistance, or better durability (para 73). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to forego the inclusion of infrared-reflective material for the addition of other additives to provide the coating material with other functionality such as crack-healing, algae-resistance, impact resistance, or better durability. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to exclude infrared-reflective material wherein infrared-reflectivity is not needed (MPEP § 2144.04 II).
Regarding claim 22, Shiao teaches the use of grog (i.e., mineral) granules with a range of #8 to #20 mesh (para 123) which lies within the range of the instant claims.
Regarding claim 23, Shiao teaches the carrier material (i.e., coating material) may be thermoplastic polymeric materials such as polyethylene (para 71).
Regarding claim 24, 27 and 28, Shiao teaches the coating material should cover the surface area of the roofing product not otherwise covered by roofing granules; and the coating material may provide functionality such as crack-healing, algae-resistance, impact resistance, or better durability (para 73, 100); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of coating material on the roofing product as well as the surface coverage of the coating material in between the partially embedded roofing granules to optimize the ability of the coating material to provide functionality.
Regarding claim 25 and 30, Shiao teaches the carrier or coating material may include algaecides and UV stabilizers (para 73), and it would have been obvious to one of ordinary skill in the art at the time of invention to exclude any ingredients or composition wherein the desired properties of said ingredients or composition is not needed (MPEP § 2144.04 II).
Regarding claim 26, Shiao teaches the carrier material can be transparent (para 91).
Regarding claim 29, Shiao teaches the carrier material may have a melting temperature of about 50-150 degrees Centigrade (para 66); which would have suggested to one of ordinary skill in the art at the time of invention a fusion temperature in a similar range which substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiao, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 31, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a bituminous roofing product comprising a bituminous base sheet having an upper surface of a bituminous material; roofing granules partially embedded in the upper surface of the bituminous base sheet and having lower surfaces contactingly embedded in the bituminous material of the upper surface of the bituminous base sheet, the roofing granules extending a height above the upper surface of the base sheet, the base sheet having an exposed upper surface extending between the partially embedded roofing granules; and a continuous thermoplastic polymer coating disposed between the exterior surfaces of the partially embedded roofing granules on the exposed upper surface of the base sheet, the coating disposed on the exposed upper surface of the base sheet not extending to the height of the roofing granules above the base sheet, the continuous thermoplastic polymer coating securing the roofing granules to the base sheet while leaving the upper surfaces of the granules exposed and the lower surfaces of the granules contactingly embedded in the bituminous material of the upper surface of the bituminous base sheet (para 71, 75; fig 2 – see figure 2 labeled below).

    PNG
    media_image1.png
    148
    534
    media_image1.png
    Greyscale

Regarding the limitations “the adherent polymer coating lacking a solar-reflective additive” and “the continuous thermoplastic polymer coating lacking a solar-reflective additive,” Shiao teaches the coating material should include an infrared-reflective material (i.e., a solar-reflective additive) (para 65). However, Shiao also teaches the coating material may include additives to provide other or additional functionality such as crack-healing, algae-resistance, impact resistance, or better durability (para 73). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to forego the inclusion of infrared-reflective material for the addition of other additives to provide the coating material with other functionality such as crack-healing, algae-resistance, impact resistance, or better durability. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to exclude infrared-reflective material wherein infrared-reflectivity is not needed (MPEP § 2144.04 II).
The limitations “wherein the bituminous roofing product is prepared by a process comprising: providing a granule-coated roofing substrate comprising a bituminous base sheet having an upper surface of a bituminous material; and roofing granules partially embedded in the upper surface of the bituminous base sheet and having lower surfaces contactingly embedded in the bituminous material of the bituminous base sheet, the roofing granules extending a height above the upper surface of the base sheet, the base sheet having an exposed upper surface extending between the partially embedded roofing granules; and then forming a continuous thermoplastic polymer coating disposed between the exterior surfaces of the partially embedded roofing granules on the exposed upper surface of the base sheet, the coating disposed on the exposed upper surface of the base sheet not extending to the height of the roofing granules above the base sheet, the continuous thermoplastic polymer coating securing the roofing granules to the base sheet while leaving the upper surfaces of the granules exposed and the lower surfaces of the granules contactingly embedded in the bituminous material of the bituminous base sheet” of the instant claim are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 31 and the product of Shiao.
Regarding claim 33, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a bituminous roofing product comprising a bituminous base sheet having an upper surface of a bituminous material; roofing granules partially embedded in the upper surface of the bituminous base sheet, wherein all roofing granules of the bituminous roofing product have lower surfaces contactingly embedded in the bituminous material of the upper surface of the bituminous base sheet, the roofing granules extending a height above the upper surface of the base sheet, the base sheet having an exposed upper surface extending between the partially embedded roofing granules; and a continuous thermoplastic polymer coating disposed between the exterior surfaces of the partially embedded roofing granules on the exposed upper surface of the base sheet, the coating disposed on the exposed upper surface of the base sheet not extending to the height of the roofing granules above the base sheet, the continuous thermoplastic polymer coating securing the roofing granules to the base sheet while leaving the upper surfaces of the granules exposed and the lower surfaces of the granules contactingly embedded in the bituminous material of the upper surface of the bituminous base sheet (para 71, 75; fig 2 – see figure 2 labeled below).

    PNG
    media_image1.png
    148
    534
    media_image1.png
    Greyscale

Regarding the limitation “the continuous thermoplastic polymer coating lacking a solar-reflective additive,” Shiao teaches the coating material should include an infrared-reflective material (i.e., a solar-reflective additive) (para 65). However, Shiao also teaches the coating material may include additives to provide other or additional functionality such as crack-healing, algae-resistance, impact resistance, or better durability (para 73). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to forego the inclusion of infrared-reflective material for the addition of other additives to provide the coating material with other functionality such as crack-healing, algae-resistance, impact resistance, or better durability. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to exclude infrared-reflective material wherein infrared-reflectivity is not needed (MPEP § 2144.04 II).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783